In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐1818 
MICHAEL HUGHES, 
                                                  Plaintiff‐Appellant, 

                                  v. 

JAMES DIMAS, et al., 
                                               Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                       Central District of Illinois. 
         No. 4:15‐cv‐04163‐JES — James E. Shadid, Chief Judge. 
                      ____________________ 

   SUBMITTED JUNE 24, 2016 — DECIDED SEPTEMBER 19, 2016 
                  ____________________ 

    Before WOOD, Chief Judge, and POSNER and ROVNER, Cir‐
cuit Judges. 
    POSNER,  Circuit  Judge.  An  Illinois  state  court  ruled  that 
Michael  Hughes  was  a  sexually  violent  person  who  suffers 
from a mental disorder that creates a substantial risk that un‐
less  confined  he  is  apt  to  commit  further  sexual  violence. 
And  so  the court ordered him to be civilly committed,  pur‐
suant  to  the  state’s  Sexually  Violent  Persons  Commitment 
Act,  725 ILCS  207/1–99,  in  the  Rushville Treatment  and  De‐
2                                                         No. 16‐1818        


tention  Facility,  a  state  facility  where  he  is  to  remain  “for 
control, care and treatment” until he “is no longer a sexually 
violent  person.”  See id.  207/40.  In  this  suit  under  42 U.S.C. 
§ 1983, Hughes claims that the state has improperly curtailed 
his  liberty,  in  violation  of  the  Fourteenth  Amendment,  by 
employing staff at Rushville who are unable to provide him 
with the care and treatment without which he’ll never be el‐
igible  for  release.  Because  the  Department  of  Human  Ser‐
vices, which operates Rushville, has contracted with Liberty 
Healthcare Corporation to provide sex‐offender treatment to 
detainees  there,  Hughes  names  as  defendants  Liberty 
Healthcare  along  with  eleven  persons,  including  James  Di‐
mas,  the  Secretary  of  the  Department  of  Human  Services, 
Rushville’s clinical director, and five therapists employed by 
the facility. 
    The Supreme Court has suggested that a civilly commit‐
ted  sex  offender  is  constitutionally  entitled  to  “immediate 
release upon a  showing that [he] is no  longer dangerous  or 
mentally impaired.” Kansas v. Hendricks, 521 U.S. 346, 368–69 
(1997);  see  also Allen  v.  Illinois,  478 U.S.  364,  369–74  (1986). 
But  who  is  to  make  that  showing?  Illinois  allows  only  per‐
sons  licensed under  the Sex Offender Evaluation and  Treat‐
ment Provider Act to treat Rushville’s civil detainees and de‐
termine  whether  and  when  they’ve  improved  to  the  point 
where  they  can  be  released  without  danger  to  the  public. 
225 ILCS  109/40;  725  ILCS  207/55(a)–(b).  The  Act  imposes 
civil  and  criminal  penalties  on  unlicensed  persons  who  at‐
tempt  to  provide  sex‐offender  treatment.  225  ILCS  109/90, 
160. 
    The district judge dismissed Hughes’ complaint primari‐
ly  on  the  grounds  that  the  Constitution  doesn’t  require 
No. 16‐1818                                                           3 


Rushville  to  comply  with  state  statutes  and  that  anyway  a 
state statute is not enforceable in federal court. But this rea‐
soning misconceives the basis of the suit. As indicated in the 
cases cited earlier, the Supreme Court understands the Four‐
teenth  Amendment  to  require  that  civil  detainees  receive 
treatment for the disorders that led to their confinement and 
be released when they’ve improved enough no longer to be 
dangerous.  Illinois  has  decided  to  permit  only  persons  li‐
censed  under  the  state’s  Sex  Offender  Evaluation  and 
Treatment  Provider  Act  to  make  that  evaluation.  225  ILCS 
109/40;  725  ILCS  207/55(a)–(b).  That  decision  can  be  under‐
stood  as  a  response  to  doubts  increasingly  raised  about  the 
constitutional adequacy of the treatment provided to civilly 
detained sex offenders. See Lucy Massopust & Raina Borrel‐
li,  “‘A  Perfect  Storm’:  Minnesota’s  Sex  Offender  Program—
More  Than  Twenty  Years  Without  Successful  Reintegra‐
tion,” 41 William Mitchell Law Review 706 (2015); Douglas G. 
Smith, “The  Constitutionality of Civil Commitment  and  the 
Requirement of Adequate Treatment,” 49 Boston College Law 
Review  1383  (2008);  Karsjens  v.  Jesson,  109  F.  Supp.  3d  1139, 
1172 (D. Minn. 2015). But the bare record of the district court 
proceeding  leaves  unresolved  whether  Rushville  is  provid‐
ing  the  plaintiff  (and  other  persons  detained  at  the  facility) 
with treatment by licensed professionals who alone have the 
authority  to  determine  the  detainees’  right  to  be  released. 
We  note  for  example  that  Liberty  Healthcare  Corporation, 
which  furnishes  the  clinical  treatment  personnel  at  Rush‐
ville, does not require that all of them be licensed. See Liber‐
ty  Healthcare  Corporation,  “Counselor—sex  offender  treat‐
ment  program,”  www.glassdoor.com/job‐listing/counselor‐
sex‐offender‐treatment‐program‐liberty‐healthcare‐JV_IC11
28554_KO0,40_KE41,59.htm?jl=1942076790  (visited  Sept.  16, 
4                                                No. 16‐1818      


2016).  The  suit  having  been  dismissed  prematurely,  the 
judgment of the district court is 
                                  REVERSED AND REMANDED.